PD-0893-14 & PD-0894-14
                                                                            COURT OF CRIMINAL APPEALS
                                                                                               AUSTIN, TEXAS
                                                                         Transmitted 2/18/2015
                                                                               6100 WESTERN PLACE
                                                                                                 10:20:16 AM
Sharpe Rector & Tillman                                                    Accepted
                                                                                    SUITE 1000
                                                                                     2/18/2015
                                                                             FORT WORTH,   TEXAS 10:40:34
                                                                                                  76107    AM
A     PROFESSIONAL   CORPORATION
                                                                                                ABEL
                                                                             TELEPHONE (817) 338-4900
                                                                                                        ACOSTA
                                                                              FACSIMILE (817) 332-6818   CLERK
..J   SHELBY SHARPE
REID RECTOR
STAN TILLMAN

                                                     February 17, 2015

       Hon. Abel Acosta, Clerk
       Court of Criminal Appeals
       P.O. Box 12308, Capitol Station
       Austin, TX 78711                                             February 18, 2015

       RE: Ramon Marroquin
           CCA No. PD-0893-14
           Trial Court Case No. 1305476
               &
               Joey Darrell Faust
               CCA No. PD-0894-14
               Trial Court Case No. 1305478

       Dear Mr. Acosta:

               Please accept this letter as formal notice that the undersigned intends to
       present oral argument in this cause on behalf of Mr. Marroquin and Mr. Faust that
       is set for Wednesday, March 18, 2015 at 9:00A.M. Thank you for your assistance
       in this matter.

                                                     Very truly yours,


                                                     &~~~
                                                     J. Shelby Sharpe
                                                     State Bar No. 18123000
                                                     utlawman@aol.com
                                                     LAW OFFICES OF J. SHELBY SHARPE
                                                     61 00 Western Place, Suite 1000
                                                     Fort Worth, Texas 76107
                                                     Tel: (817) 3 3 8-4900
                                                     Fax: (817) 332-6818

        Cc: Charles M. Mallin, Assistant
             CCAappellattealerts@tarrantcounty.com